
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.25.1


First Amendment and Restatement
of
Alliant Techsystems Inc.
2000 Stock Incentive Plan
effective January 23, 2001


        Section 1.    Purpose.    

        The purpose of the Alliant Techsystems Inc. 2000 Stock Incentive Plan
(the "Plan") is to promote the interests of Alliant Techsystems Inc. (the
"Company") and its stockholders by aiding the Company in attracting and
retaining employees, consultants and independent contractors, to provide such
persons with opportunities for stock ownership in the Company and to offer such
persons other incentives to put forth maximum efforts for the success of the
Company's business.

        Section 2.    Definitions.    

        As used in the Plan, the following terms shall have the meanings set
forth below:

        (a)        "Affiliate" shall mean (i) any entity that, directly or
indirectly through one or more intermediaries, is controlled by the Company and
(ii) any entity in which the Company has a significant equity interest, in each
case as determined by the Committee.

        (b)        "Award" shall mean any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit or Performance Award granted under the
Plan.

        (c)        "Award Agreement" shall mean any written agreement, contract
or other instrument or document evidencing an Award granted under the Plan. Each
Award Agreement shall be subject to the applicable terms and conditions of the
Plan and any other terms and conditions (not inconsistent with the Plan)
determined by the Committee.

        (d)        "Board" shall mean the Board of Directors of the Company.

        (e)        "Code" shall mean the Internal Revenue Code of 1986, as
amended from time to time, and any regulations promulgated thereunder.

        (f)        "Committee" shall mean the Personnel and Compensation
Committee, a committee of Directors designated by the Board to administer the
Plan.

        (g)        "Company" shall mean Alliant Techsystems Inc., a Delaware
corporation, and any successor corporation.

        (h)        "Director" shall mean a member of the Board.

        (i)        "Eligible Person" shall mean any employee, consultant or
independent contractor providing services to the Company or any Affiliate whom
the Committee determines to be an Eligible Person, but shall not include (i) an
officer or director of the Company or any Affiliate who is subject to Section 16
of the Exchange Act, or any successor rule or regulation, (ii) any "executive
officer" of the Company, as defined under the Exchange Act, or (iii) any other
officer or Director of the Company.

        (j)        "Exchange Act" shall mean the Securities Exchange Act of
1934, as amended.

        (k)        "Fair Market Value" shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing,
the Fair Market Value of Shares as of a given date shall be, if the Shares are
then traded on the New York Stock Exchange, the closing price of the Shares as

--------------------------------------------------------------------------------




reported on the New York Stock Exchange on such date or, if the New York Stock
Exchange is not open for trading on such date, on the most recent preceding date
when it is open for trading.

        (l)        "Option" shall mean an option granted under Section 6(a) of
the Plan that shall not be an incentive stock option within the meaning of
Section 422 of the Code or any successor provision, and shall include Reload
Options.

        (m)        "Participant" shall mean an Eligible Person designated to be
granted an Award under the Plan.

        (n)        "Performance Award" shall mean any right granted under
Section 6(d) of the Plan.

        (o)        "Person" shall mean any individual, corporation, partnership,
association or trust.

        (p)        "Plan" shall mean the Alliant Techsystems Inc. 2000 Stock
Incentive Plan, as amended from time to time, the provisions of which are set
forth herein.

        (q)        "Reload Option" shall mean any Option granted under
Section 6(a)(iv) of the Plan.

        (r)        "Restricted Stock" shall mean any Shares granted under
Section 6(c) of the Plan.

        (s)        "Restricted Stock Unit" shall mean any unit granted under
Section 6(c) of the Plan evidencing the right to receive a Share (or a cash
payment equal to the Fair Market Value of a Share) at some future date.

        (t)        "Shares" shall mean shares of Common Stock, par value $.01
per share, of the Company or such other securities or property as may become
subject to Awards pursuant to an adjustment made under Section 4(c) of the Plan.

        (u)        "Stock Appreciation Right" shall mean any right granted under
Section 6(b) of the Plan.

        Section 3.    Administration.    

        (a)    Power and Authority of the Committee.    The Plan shall be
administered by the Committee. Subject to the express provisions of the Plan and
to applicable law, the Committee shall have full power and authority to:

        (i)        designate Participants;

        (ii)        determine the type or types of Awards to be granted to each
Participant under the Plan;

        (iii)        determine the number of Shares to be covered by (or the
method by which payments or other rights are to be calculated in connection
with) each Award;

        (iv)        determine the terms and conditions of any Award or Award
Agreement;

        (v)        amend the terms and conditions of any Award or Award
Agreement; provided, however, that, except as otherwise provided in Section 4(c)
hereof, the Committee shall not adjust or amend the exercise price of Options or
Stock Appreciation Rights previously awarded to any Participant, whether through
amendment, cancellation and replacement grant, or any other means;

        (vi)        accelerate the exercisability of any Award or the lapse of
restrictions relating to any Award; provided, however, that such authority shall
be limited to circumstances involving a change in control of the Company, the
sale of an Affiliate or business unit employing the Participant, a Participant's
involuntary termination of employment other than for cause, a Participant's
retirement from the Company or an Affiliate, or such other similar events as the
Board shall approve;

-2-

--------------------------------------------------------------------------------




        (vii)        determine whether, to what extent and under what
circumstances Awards may be exercised in cash, Shares, promissory notes, other
securities, other Awards or other property, or canceled, forfeited or suspended;

        (viii)        determine whether, to what extent and under what
circumstances cash, Shares, promissory notes, other securities, other Awards,
other property and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder thereof
or the Committee;

        (ix)        interpret and administer the Plan and any instrument or
agreement, including an Award Agreement, relating to the Plan;

        (x)        establish, amend, suspend or waive such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and

        (xi)        make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.

        Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award and any employee of the
Company or any Affiliate.

        (b)    Delegation.    The Committee may delegate its powers and duties
under the Plan to one or more Directors or a committee of Directors, subject to
such terms, conditions and limitations as the Committee may establish in its
sole discretion.

        (c)    Power and Authority of the Board of Directors.    Notwithstanding
anything to the contrary contained herein, the Board may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan.

        Section 4.    Shares Available for Awards.    

        (a)    Shares Available.    Subject to adjustment as provided in
Section 4(c) of the Plan, the aggregate number of Shares that may be issued
under all Awards under the Plan shall be 440,000. Shares to be issued under the
Plan may be either authorized but unissued Shares or Shares acquired in the open
market or otherwise. Any Shares that are used by a Participant as full or
partial payment to the Company of the purchase price relating to an Award, or in
connection with the satisfaction of tax obligations relating to an Award, shall
again be available for granting Awards under the Plan. In addition, if any
Shares covered by an Award or to which an Award relates are not purchased or are
forfeited, or if an Award otherwise terminates without delivery of any Shares,
then the number of Shares counted against the aggregate number of Shares
available under the Plan with respect to such Award, to the extent of any such
forfeiture or termination, shall again be available for granting Awards under
the Plan.

        (b)    Accounting for Awards.    For purposes of this Section 4, if an
Award entitles the holder thereof to receive or purchase Shares, the number of
Shares covered by such Award or to which such Award relates shall be counted on
the date of grant of such Award against the aggregate number of Shares available
for granting Awards under the Plan.

        (c)    Adjustments.    In the event that the Committee shall determine
that any dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is

-3-

--------------------------------------------------------------------------------




determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of (i) the number and type of Shares (or other
securities or other property) that thereafter may be made the subject of Awards,
(ii) the number and type of Shares (or other securities or other property)
subject to outstanding Awards and (iii) the purchase or exercise price with
respect to any Award; provided, however, that the number of Shares covered by
any Award or to which such Award relates shall always be a whole number.

        Section 5.    Eligibility.    

        Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.

        Section 6.    Awards.    

        (a)    Options.    The Committee is hereby authorized to grant Options
to Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

        (i)    Exercise Price.    The purchase price per Share purchasable under
an Option shall be determined by the Committee; provided, however, that such
purchase price shall not be less than 100% of the Fair Market Value of a Share
on the date of grant of such Option. Notwithstanding the foregoing, the
Committee in its discretion may determine a price per Share of less than Fair
Market Value if such grant is in substitution for a stock option granted by an
entity merged with or acquired by the Company or an Affiliate and such grant is
made in connection with such merger or acquisition.

        (ii)    Option Term.    The term of each Option shall be fixed by the
Committee.

        (iii)    Time and Method of Exercise.    The Committee shall determine
the time or times at which an Option may be exercised in whole or in part and
the method or methods by which, and the form or forms (including, without
limitation, cash, Shares, promissory notes, other securities, other Awards or
other property, or any combination thereof, having a Fair Market Value on the
exercise date equal to the applicable exercise price) in which, payment of the
exercise price with respect thereto may be made or deemed to have been made.

        (iv)    Reload Options.    The Committee may grant Reload Options,
separately or together with another Option, pursuant to which, subject to the
terms and conditions established by the Committee, the Participant would be
granted a new Option when the payment of the exercise price of a previously
granted option is made by the delivery of Shares owned by the Participant
pursuant to Section 6(a)(iii) of the Plan or the relevant provisions of another
plan of the Company, and/or when Shares are tendered or withheld as payment of
the amount to be withheld under applicable income tax laws in connection with
the exercise of an Option, which new Option would be an Option to purchase the
number of Shares not exceeding the sum of (A) the number of Shares so provided
as consideration upon the exercise of the previously granted option to which
such Reload Option relates and (B) the number of Shares, if any, tendered or
withheld as payment of the amount to be withheld under applicable tax laws in
connection with the exercise of the option to which such Reload Option relates
pursuant to the relevant provisions of the plan or agreement relating to such
option. Reload Options may be granted with respect to Options previously granted
under the Plan or any other stock option plan of the Company or may be granted
in connection with any Option

-4-

--------------------------------------------------------------------------------




granted under the Plan or any other stock option plan of the Company at the time
of such grant; provided, however, that Reload Options may be granted only to
Eligible Persons. Such Reload Options shall have a per share exercise price
equal to the Fair Market Value of one Share as of the date of grant of the new
Option. Any Reload Option shall be subject to availability of sufficient Shares
for grant under the Plan.

        (b)    Stock Appreciation Rights.    The Committee is hereby authorized
to grant Stock Appreciation Rights to Eligible Persons subject to the terms of
the Plan and any applicable Award Agreement. A Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive upon
exercise thereof the excess of (i) the Fair Market Value of one Share on the
date of exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (ii) the grant price
of the Stock Appreciation Right as specified by the Committee, which price shall
not be less than 100% of the Fair Market Value of one Share on the date of grant
of the Stock Appreciation Right. Subject to the terms of the Plan and any
applicable Award Agreement, the grant price, term, methods of exercise, dates of
exercise, methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.

        (c)    Restricted Stock and Restricted Stock Units.    The Committee is
hereby authorized to grant Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

        (i)    Restrictions.    Shares of Restricted Stock and Restricted Stock
Units shall be subject to such restrictions as the Committee may impose
(including, without limitation, a waiver by the Participant of the right to vote
or to receive any dividend or other right or property with respect thereto),
which restrictions may lapse separately or in combination at such time or times,
in such installments or otherwise as the Committee may deem appropriate, subject
to the limitation that the restrictions on the Restricted Stock or Restricted
Stock Units may not lapse within one year after the date of grant for Awards
granted in recognition of past performance and within three years after the date
of grant for Awards granted in all other cases; provided, however, that the
Committee may permit installment vesting at a rate of up to one-third of the
amount of the Award per year on the first two anniversary dates of the grant of
the Award.

        (ii)    Stock Certificates; Delivery of Shares.    Any Restricted Stock
granted under the Plan shall be evidenced by issuance of a stock certificate or
certificates, which certificate or certificates shall be held by the Company.
Such certificate or certificates shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the restrictions
applicable to such Restricted Stock. Stock certificates registered in the name
of the Participant shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.

        (iii)    Forfeiture.    Except as otherwise determined by the Committee,
upon a Participant's termination of employment (as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units held by the
Participant at such time shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part any or all
remaining restrictions with

-5-

--------------------------------------------------------------------------------




respect to Shares of Restricted Stock or Restricted Stock Units, subject to the
provisions of Section 3(a)(vi) of the Plan.

        (d)    Performance Awards.    The Committee is hereby authorized to
grant Performance Awards to Eligible Persons subject to the terms of the Plan
and any applicable Award Agreement. A Performance Award granted under the Plan
(i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock and Restricted Stock Units), other securities,
other Awards or other property and (ii) shall confer on the holder thereof the
right to receive payments, in whole or in part, upon the achievement of such
performance goals during such performance periods as the Committee shall
establish. Subject to the terms of the Plan and any applicable Award Agreement,
the performance goals to be achieved during any performance period, the length
of any performance period, the amount of any Performance Award granted, the
amount of any payment or transfer to be made pursuant to any Performance Award
and any other terms and conditions of any Performance Award shall be determined
by the Committee.

        (e)    General.    

        (i)    No Cash Consideration for Awards.    Awards shall be granted for
no cash consideration or for such minimal cash consideration as may be required
by applicable law.

        (ii)    Awards May Be Granted Separately or Together.    Awards may, in
the discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any plan of the Company or any Affiliate other than the Plan. Awards granted in
addition to or in tandem with other Awards or in addition to or in tandem with
awards granted under any such other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

        (iii)    Forms of Payment under Awards.    Subject to the terms of the
Plan and any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, promissory notes, other securities, other Awards or
other property, or any combination thereof) and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of dividend equivalents with respect to installment or
deferred payments.

        (iv)    Limits on Transfer of Awards.    No Award and no right under any
such Award shall be transferable by a Participant other than by will or by the
laws of descent and distribution; provided, however, that, if so determined by
the Committee, a Participant may, in the manner established by the Committee,
transfer Options or designate a beneficiary or beneficiaries to exercise the
rights of the Participant and receive any property distributable with respect to
any Award upon the death of the Participant. Each Award or right under any Award
shall be exercisable during the Participant's lifetime only by the Participant
(except as otherwise provided in an Award Agreement or amendment thereto
relating to an Option pursuant to terms determined by the Committee) or, if
permissible under applicable law, by the Participant's guardian or legal
representative. No Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

-6-

--------------------------------------------------------------------------------




        (v)    Term of Awards.    The term of each Award shall be for such
period as may be determined by the Committee.

        (vi)    Restrictions; Securities Exchange Listing.    All Shares or
other securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions. If the Shares or other securities of
the Company are traded on a securities exchange, the Company shall not be
required to deliver any Shares or other securities covered by an Award unless
and until such Shares or other securities have been admitted for trading on such
securities exchange.

        Section 7.    Amendment and Termination; Adjustments.    

        (a)    Amendments to the Plan.    The Board may amend, alter, suspend,
discontinue or terminate the Plan at any time.

        (b)    Amendments to Awards.    Subject to the provisions of the Plan,
the Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. Except as otherwise provided
herein or in an Award Agreement, the Committee may not amend, alter, suspend,
discontinue or terminate any outstanding Award, prospectively or retroactively,
if such action would adversely affect the rights of the holder of such Award,
without the consent of the Participant or holder or beneficiary thereof.

        (c)    Correction of Defects, Omissions and Inconsistencies.    The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

        Section 8.    Income Tax Withholding.    

        In order to comply with all applicable federal, state or local income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
federal and state taxes to be withheld or collected upon exercise or receipt of
(or the lapse of restrictions relating to) an Award, the Committee, in its
discretion and subject to such additional terms and conditions as it may adopt,
may permit the Participant to satisfy such tax obligation by (a) electing to
have the Company withhold a portion of the Shares otherwise to be delivered upon
exercise or receipt of (or the lapse of restrictions relating to) such Award
with a Fair Market Value equal to the amount of such taxes or (b) delivering to
the Company Shares other than Shares issuable upon exercise or receipt of (or
the lapse of restrictions relating to) such Award with a Fair Market Value equal
to the amount of such taxes. The election, if any, must be made on or before the
date that the amount of tax to be withheld is determined.

        Section 9.    General Provisions.    

        (a)    No Rights to Awards.    No Eligible Person, Participant or other
Person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

        (b)    Award Agreements.    No Participant shall have rights under an
Award granted to such Participant unless and until an Award Agreement shall have
been duly executed on behalf of the Company and, if requested by the Company,
signed by the Participant.

-7-

--------------------------------------------------------------------------------




        (c)    No Rights of Stockholders.    Except with respect to Restricted
Stock, neither a Participant nor the Participant's legal representative shall
be, or have any of the rights and privileges of, a stockholder of the Company
with respect to any Shares issuable upon the exercise or payment of any Award,
in whole or in part, unless and until the Shares have been issued.

        (d)    No Limit on Other Compensation Plans or Arrangements.    Nothing
contained in the Plan shall prevent the Company or any Affiliate from adopting
or continuing in effect other or additional compensation plans or arrangements,
and such plans or arrangements may be either generally applicable or applicable
only in specific cases.

        (e)    No Right to Employment.    The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, nor will it affect in any way the right of the Company
or an Affiliate to terminate such employment at any time, with or without cause.
In addition, the Company or an Affiliate may at any time dismiss a Participant
from employment free from any liability or any claim under the Plan or any
Award, unless otherwise expressly provided in the Plan or in any Award
Agreement.

        (f)    Governing Law.    The internal law, and not the law of conflicts,
of the State of Delaware shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.

        (g)    Severability.    If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

        (h)    No Trust or Fund Created.    Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

        (i)    No Fractional Shares.    No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share and any rights thereto shall be canceled, terminated or
otherwise eliminated.

        (j)    Headings.    Headings are given to the Sections and subsections
of the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

        Section 10.    Effective Date of the Plan.    

        The Plan shall be effective as of March 21, 2000.

        Section 11.    Term of the Plan.    

        No Award shall be granted under the Plan after January 31, 2002 or any
earlier date of discontinuation or termination established pursuant to
Section 7(a) of the Plan. However, unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such date, and the authority of the Committee provided for
hereunder with respect to the Plan and any Awards, and the authority of the
Board of Directors of the Company to amend the Plan, shall extend beyond that
date.

-8-

--------------------------------------------------------------------------------



QuickLinks


First Amendment and Restatement of Alliant Techsystems Inc. 2000 Stock Incentive
Plan effective January 23, 2001
